Allowable Subject Matter

Claims 1-5 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
A charging device for supporting PD (Power Delivery), comprising:  a bridge rectifier; a first capacitor; a transformer; a main coil; and  a secondary coil; a power switch element; an output stage circuit; a feedback compensation circuit; a PWM (Pulse Width Modulation) IC (Integrated Circuit); a controller; a discharging circuit; an LED (Light-Emitting Diode); and a BJT (Bipolar Junction Transistor);
the prior art fails to teach wherein the feedback compensation circuit further comprises: a fourth capacitor, wherein the fourth capacitor has a first terminal coupled to the sixth node, and a second terminal coupled to the ground; and a fifth capacitor, wherein the fifth capacitor has a first terminal coupled to the fifth node, and a second terminal coupled to a seventh node.

Claims 2-5 and 8-15 is/are dependent of claim 1 and are allowable for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TARIKH KANEM RANKINE/Examiner, Art Unit 2859             
                                                                                                                                                                                           
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859